Exhibit 10.1
SUPPORT AGREEMENT
     This SUPPORT AGREEMENT (this “Agreement”), is entered into as of March 28,
2011, by and among CryoLife, Inc., a Florida corporation (“Parent”), and the
executive officers and/or directors of Cardiogenesis Corporation, a California
corporation (the “Company”), listed on Schedule A hereto (each, a “Stockholder”
and, collectively, the “Stockholders”).
RECITALS
     WHEREAS, concurrently herewith, Parent, CL Falcon, Inc., a Florida
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and the
Company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”) (capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Merger Agreement), which provides for,
among other things, a tender offer (as such offer may be amended from time to
time in a manner not prohibited by Section 1.1(b) of the Merger Agreement, the
“Offer”) to be made by Merger Sub of cash for all of the issued and outstanding
shares of common stock, no par value per share, of the Company (the “Shares”),
followed by the merger of Merger Sub with and into the Company, with the Company
continuing as the surviving corporation in the merger (the “Merger”), all on the
terms and subject to the terms and conditions set forth in the Merger Agreement;
     WHEREAS, each Stockholder is the record or “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
Shares as set forth on Schedule A hereto (with respect to each Stockholder, the
“Owned Shares”; the Owned Shares and any additional Shares or other voting
securities of the Company of which such Stockholder acquires record and
beneficial ownership after the date hereof, including, without limitation, by
purchase, as a result of a stock dividend, stock split, recapitalization,
combination, reclassification, exchange or change of such shares, or upon
exercise or conversion of any securities, such Stockholder’s “Covered Shares”);
     WHEREAS, in addition to being a record or beneficial owner of Owned Shares,
each Stockholder is a member of the Board of Directors of the Company and/or an
executive officer of the Company;
     WHEREAS, in order to induce Parent and Merger Sub to enter into the Merger
Agreement and to proceed with the transactions contemplated thereby, including
the Merger, Parent and the Stockholders are entering into this Agreement; and
     WHEREAS, the Stockholders acknowledge that Parent and Merger Sub are
entering into the Merger Agreement in reliance on the representations,
warranties, covenants and other agreements of the Stockholders set forth in this
Agreement and would not enter into the Merger Agreement if any Stockholder did
not enter into this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby,
Parent and the Stockholders hereby agree as follows:
     1. Agreement to Tender.
     (a) Prior to the Termination Date (as defined herein), if requested in
writing by Parent, but in no event prior to such written request, each
Stockholder hereby severally agrees to tender, or cause to be tendered, pursuant
to and in accordance with the terms of the Offer, such Stockholder’s Covered
Shares (other than unexercised options, warrants, and other rights to acquire
Shares and other than any Shares as to which the Stockholder does not have the
power to dispose of or direct the disposition of such Shares, or

1



--------------------------------------------------------------------------------



 



has such power only in a fiduciary capacity for the benefit of Persons other
than those who are parties to this Agreement), and agrees that it will not
withdraw or permit the withdrawal of such Shares from the Offer. Within three
(3) Business Days after receipt of the written request of Parent, but in no
event prior to receipt of such written request, each Stockholder will: (i)
deliver to the Exchange Agent designated in the Offer (A) a properly completed
letter of election and transmittal with respect to such Stockholder’s Covered
Shares complying with the terms of the Offer, (B) if and to the extent such
Covered Shares are held in certificated form, the certificates representing the
Covered Shares, and (C) all other documents or instruments required to be
delivered pursuant to the terms of the Offer; and/or (ii) instruct its broker or
such other Person who is the holder of any of such Stockholder’s Covered Shares
to promptly tender such Shares in the Offer pursuant to and in accordance with
the terms and conditions of the Offer.
     (b) Each Stockholder acknowledges and agrees that Merger Sub’s obligation
to accept for payment Shares tendered in the Offer, including any Shares
tendered by any Stockholder, is subject to the terms and conditions of the
Merger Agreement and the Offer.
     2. Agreement to Vote.
     (a) Prior to the Termination Date and regardless of whether such
Stockholder tenders any Covered Shares pursuant to Section 1, each Stockholder
irrevocably and unconditionally agrees that it shall at any meeting of the
stockholders of the Company (whether annual or special and whether or not an
adjourned or postponed meeting), however called, or in connection with any
written consent of stockholders of the Company (x) when a meeting is held,
appear at such meeting or otherwise cause such Stockholder’s Covered Shares to
be counted as present thereat for the purpose of establishing a quorum, and
respond to each request by the Company for written consent, if any, and (y) vote
(or consent), or cause to be voted at such meeting (or validly execute and
return and cause such consent to be granted with respect to), all of such
Stockholder’s Covered Shares (i) in favor of the Merger, the execution and
delivery by the Company of the Merger Agreement, adoption and approval of the
Merger Agreement and the terms thereof and any other matters necessary for
consummation of the Merger and the other transactions contemplated in the Merger
Agreement (whether or not recommended by the Company Board), and (ii) against
(A) any Acquisition Proposal, (B) any proposal for any recapitalization,
reorganization, liquidation, dissolution, amalgamation, merger, sale of assets
or other business combination between the Company and any other Person (other
than the Merger), (C) any other action that could reasonably be expected to
impede, interfere with, delay, postpone or adversely affect the Merger or any of
the transactions contemplated by the Merger Agreement or this Agreement or any
transaction that results in a breach in any material respect of any covenant,
representation or warranty or other obligation or agreement of the Company or
any of its Subsidiaries under the Merger Agreement, and (D) any change in the
present capitalization or dividend policy of the Company or any amendment or
other change to the Company’s certificate of incorporation or bylaws, except if
approved by Parent.
     (b) Prior to the Termination Date and at any time after the Acceptance
Date, each Stockholder irrevocably and unconditionally agrees that it shall at
any meeting of the stockholders of the Company (whether annual or special and
whether or not an adjourned or postponed meeting), however called, or in
connection with any written consent of stockholders of the Company (x) when a
meeting is held, appear at such meeting or otherwise cause such Stockholder’s
Covered Shares to be counted as present thereat for the purpose of establishing
a quorum, and respond to each request by the Company for written consent, if
any, and (y) vote (or consent), or cause to be voted at such meeting (or validly
execute and return and cause such consent to be granted with respect to), all of
such Stockholder’s Covered Shares (i) in favor of all necessary and desirable
actions to cause the election (and maintenance) of the Parent designees to the
Company’s Board of Directors (the “Parent Directors”) pursuant to Section 1.4 of
the Merger Agreement, and (ii) against, unless requested by Parent, the removal
of any of the Parent Directors.

2



--------------------------------------------------------------------------------



 



          3. Grant of Irrevocable Proxy; Appointment of Proxy.
     (a) EACH STOCKHOLDER HEREBY GRANTS TO, AND APPOINTS, PARENT, THE EXECUTIVE
OFFICERS OF PARENT, AND ANY OTHER DESIGNEE OF PARENT, EACH OF THEM INDIVIDUALLY,
SUCH STOCKHOLDER’S IRREVOCABLE (UNTIL THE TERMINATION DATE) PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO TENDER ON BEHALF OF THE
STOCKHOLDER THE COVERED SHARES IF SUCH STOCKHOLDER FAILS TO TENDER SUCH COVERED
SHARES WITHIN THREE (3) BUSINESS DAYS AFTER THE RECEIPT OF A WRITTEN REQUEST
FROM PARENT TO DO SO, AND TO VOTE THE COVERED SHARES AS INDICATED IN SECTION 2.
EACH STOCKHOLDER INTENDS THIS PROXY TO BE IRREVOCABLE (UNTIL THE TERMINATION
DATE) AND COUPLED WITH AN INTEREST AND WILL TAKE SUCH FURTHER ACTION OR EXECUTE
SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS
PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY SUCH STOCKHOLDER WITH
RESPECT TO THE COVERED SHARES (THE STOCKHOLDER REPRESENTING TO THE COMPANY THAT
ANY SUCH PROXY IS NOT IRREVOCABLE).
     (b) The proxy granted in this Section 3 shall automatically expire upon the
Termination Date of this Agreement.
     4. No Inconsistent Agreements. Each Stockholder (severally and not jointly)
hereby covenants and agrees that, except as contemplated by this Agreement, such
Stockholder (a) has not entered into, and shall not enter into at any time prior
to the Termination Date, any voting agreement or voting trust with respect to
any of such Stockholder’s Covered Shares and (b) has not granted, and shall not
grant at any time prior to the Termination Date, a proxy or power of attorney
with respect to any of such Stockholder’s Covered Shares, in either case, which
is inconsistent with such Stockholder’s obligations pursuant to this Agreement.
     5. Termination; Amendments to Offer.
     (a) This Agreement shall terminate automatically upon the earliest to occur
of (i) the Effective Time, (ii) written notice of termination of this Agreement
is delivered by Parent to the Stockholders, (iii) the Outside Date, (iv) the
termination of the Merger Agreement in accordance with its terms, (v) the date
on which Parent or Merger Sub terminates, withdraws, or abandons the Offer,
(vi) the date on which the Offer is revised in a manner that violates the
limitations set forth in Section 5(b), or (vii) the date on which a Person
(other than Parent or Merger Sub) acquires more than 50% of the Company’s
outstanding voting securities on a fully-diluted basis (such earliest date being
referred to herein as the “Termination Date”); provided, that the provisions set
forth in Sections 14 to 27 shall survive the termination of this Agreement;
provided further, that any liability incurred by any party hereto as a result of
a material breach of a term or condition of this Agreement prior to such
termination shall survive the termination of this Agreement.
     (b) Notwithstanding anything to the contrary herein, no amendment to the
Offer in accordance with the Merger Agreement shall release any Covered Shares
from this Agreement prior to the Termination Date otherwise determined in
accordance with Section 5(a) unless such amendment (x) is made without the
written consent of the Company pursuant to Section 1.1(b) of the Merger
Agreement, and (y) except if made pursuant to Section 6.2(e) of the Merger
Agreement to the extent set forth below, (i) reduces the Offer Consideration,
(ii) changes the form of consideration payable, (iii) except as set forth in
Section 1.1(d)(ii) of the Merger Agreement, reduces the number of Shares to be
purchased by Merger Sub, (iv) except as set forth in Section 1.1(d)(ii) of the
Merger Agreement, waives or amends the Minimum Condition, (v) adds to the Offer
Conditions or imposes any other conditions, (vi) extends the expiration date
beyond the Outside Date, or (vii) otherwise amends, modifies or supplements any
Offer

3



--------------------------------------------------------------------------------



 



Condition or any term of the Offer set forth in the Merger Agreement in a manner
adverse to the holders of Shares. Parent may amend the Offer without violation
of the foregoing limitations and without releasing the Covered Shares in
connection with its “match” right set forth in Section 6.2(e) of the Merger
Agreement in order to cause the Offer to comply with its bona fide proposal(s)
pursuant to Section 6.2(e), provided that such “match” right-to-adjust shall not
apply to Section 5(b)(iv) above and shall apply to Section 5(b)(vii) above only
to the extent that the revised Offer, taken as a whole (as opposed to any
individual term), has not been revised in a manner adverse to the holders of
Shares. Any amendment that is not permitted pursuant to the foregoing shall
entitle a Stockholder to terminate this Agreement pursuant to Section 5(a)(vi).
     6. Representations and Warranties of Stockholders. Each Stockholder, as to
itself (severally and not jointly), hereby represents and warrants to Parent as
follows:
     (a) Such Stockholder is the record and beneficial owner of, and has good
and valid title to, the Owned Shares set forth opposite its name on Schedule A
hereto, free and clear of Liens except as created by this Agreement, the terms
of the Company charter and bylaws, or applicable federal and state securities
laws. Such Stockholder has sole voting power, sole power of disposition, sole
power to demand appraisal rights and sole power to agree to all of the matters
set forth in this Agreement applicable to such Stockholder, in each case with
respect to all of those Owned Shares set forth opposite its name on Schedule A
hereto, with no limitations, qualifications or restrictions on such rights,
subject to applicable federal and state securities laws and the terms of this
Agreement. As of the date hereof, other than such Stockholder’s Owned Shares,
such Stockholder does not own beneficially or of record any Shares or other
voting securities of the Company or any interest therein. Such Stockholder’s
Owned Shares are not subject to any voting trust agreement or other Contract to
which such Stockholder is a party restricting or otherwise relating to the
voting or Transfer of such Owned Shares. Such Stockholder has not appointed or
granted any proxy or power of attorney that is still in effect with respect to
any Owned Shares, except as contemplated by this Agreement.
     (b) Each Stockholder has full legal power and capacity to execute and
deliver this Agreement and to perform such Stockholder’s obligations hereunder.
This Agreement has been duly and validly executed and delivered by such
Stockholder and, assuming due authorization, execution and delivery by Parent,
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law). If such Stockholder is married, and any of the Covered Shares of
such Stockholder constitute community property or otherwise need spousal or
other approval for this Agreement to be legal, valid and binding, this Agreement
has been duly and validly executed and delivered by such Stockholder’s spouse
and, assuming due authorization, execution and delivery by Parent, constitutes a
legal, valid and binding obligation of such Stockholder’s spouse, enforceable
against such Stockholder’s spouse in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).
     (c) Except for the applicable requirements of the Exchange Act, (i) no
filing with, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary on the part of such Stockholder for the
execution, delivery and performance of this Agreement by such Stockholder or the
consummation by such Stockholder of the transactions contemplated hereby and
(ii) neither the execution, delivery or performance of this Agreement by such
Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby nor compliance by such Stockholder with any of the
provisions hereof shall (A) conflict with or violate, any provision of the
organizational documents of any such Stockholder which is an entity, (B) result
in any breach or violation of, or constitute a default (or an

4



--------------------------------------------------------------------------------



 



event which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on such property or asset
of such Stockholder pursuant to, any Contract to which such Stockholder is a
party or by which such Stockholder or any property or asset of such Stockholder
is bound or affected or (C) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to such Stockholder or any of such
Stockholder’s properties or assets except, in the case of clause (B) or (C), for
breaches, violations or defaults that would not, individually or in the
aggregate, materially impair the ability of such Stockholder to perform its
obligations hereunder.
     (d) There is no action, suit, investigation, complaint or other proceeding
pending against such Stockholder or, to the knowledge of such Stockholder,
threatened against such Stockholder or that restricts or prohibits (or, if
successful, would restrict or prohibit) the exercise by Parent of its rights
under this Agreement or the performance by such Stockholder of its obligations
under this Agreement.
     (e) Such Stockholder understands and acknowledges that Parent is entering
into the Merger Agreement in reliance upon such Stockholder’s execution and
delivery of this Agreement and the representations and warranties of such
Stockholder contained herein.
     7. Certain Covenants of Stockholder. Each Stockholder, for itself
(severally and not jointly), hereby covenants and agrees as follows:
     (a) Prior to the Termination Date, such Stockholder will not take any
action or fail to take any action, or cause the Company or any other
Representative to take any action or fail to take any action, that would
constitute, or be reasonably likely to result in, a breach of the Company’s
covenants and agreements under Section 6.2 of the Merger Agreement.
     (b) Prior to the Termination Date, such Stockholder shall not (i) tender
into any tender or exchange offer, (ii) sell (constructively or otherwise),
transfer, pledge, hypothecate, grant, encumber, assign or otherwise dispose of
(collectively “Transfer”), or enter into any contract, option, agreement or
other arrangement or understanding with respect to the Transfer of any of the
Covered Shares or beneficial ownership or voting power thereof or therein
(including by operation of law), (iii) grant any proxies or powers of attorney,
deposit any Covered Shares into a voting trust or enter into a voting agreement
with respect to any Covered Shares or (iv) knowingly take any action that would
make any representation or warranty of such Stockholder contained herein untrue
or incorrect, in any material respect, or have the effect of preventing or
disabling such Stockholder from performing its obligations under this Agreement.
Any Transfer in violation of this provision shall be void. Such Stockholder
hereby authorizes and requests the Company to notify the Company’s transfer
agent that there is a stop transfer order with respect to all of such
Stockholder’s Covered Shares and that this Agreement places limits on the voting
of the Covered Shares. If so requested by Parent, such Stockholder agrees that
the certificates representing Covered Shares shall bear a legend stating that
they are subject to this Agreement and to the irrevocable proxy granted in
Section 3(a). Notwithstanding anything to the contrary in this Agreement, the
Stockholder may Transfer any or all of the Covered Shares, in accordance with
applicable Law, to such Stockholder’s spouse, ancestors, descendants or any
trust controlled by the Stockholder for any of their benefit, and with respect
to any Stockholder that is not a natural Person, to such Stockholder’s
Affiliates; provided, that prior to and as a condition to the effectiveness of
such Transfer, each Person to whom any of such Covered Shares or any interest in
any of such Covered Shares is or may be Transferred shall have executed and
delivered to Parent a counterpart of this Agreement pursuant to which such
Person shall be bound by all of the terms and provisions of this Agreement as if
it had been the Stockholder originally party hereto, and shall have agreed in
writing with Parent to hold such Covered Shares or interest in such Covered
Shares subject to all of the terms and provisions of this Agreement.

5



--------------------------------------------------------------------------------



 



     (c) Prior to the Termination Date, such Stockholder shall promptly notify
Parent of the number of any new Shares or other voting securities of the Company
with respect to which beneficial ownership is acquired by such Stockholder,
including, without limitation, by purchase, as a result of a stock dividend,
stock split, recapitalization, combination, reclassification, exchange or change
of such shares, or upon exercise or conversion of any securities of the Company,
if any, after the date hereof. Any such Shares or other voting securities of the
Company shall automatically become subject to the terms of this Agreement, and
Schedule A shall be adjusted accordingly.
     8. Stockholder Capacity. This Agreement is being entered into by each
Stockholder solely in its capacity as a stockholder of the Company, and not in
such Stockholder’s capacity as a director or officer of the Company, as
applicable, and nothing in this Agreement shall restrict or limit the ability of
any Stockholder who is a director or officer of the Company to take any action
in his or her capacity as a director or officer of the Company.
     9. No Ownership Interest. Nothing in this Agreement shall be deemed to vest
in Parent or any of its Affiliates any direct or indirect ownership of or with
respect to any Covered Shares. Beyond what is expressly provided in this
Agreement, all ownership and economic benefits of and relating to the Covered
Shares shall remain vested in and belong to the Stockholders, and neither Parent
nor any of its Affiliates shall have any authority to direct any of the
Stockholders in the voting or disposition of any of the Covered Shares.
     10. Waiver of Appraisal Rights. Each Stockholder hereby waives any rights
of appraisal or rights to dissent from the Merger that such Stockholder may have
under applicable Law.
     11. Disclosure. Each Stockholder hereby authorizes Parent and the Company
to publish and disclose in any announcement or disclosure required by the SEC or
the New York Stock Exchange and in the TO Statement and Proxy Statement such
Stockholder’s identity and ownership of such Stockholder’s Covered Shares and
the nature of such Stockholder’s obligations under this Agreement; provided that
the Stockholders shall have a reasonable opportunity to review and comment on
any such announcement or disclosure prior to its publication, filing or
disclosure.
     12. Further Assurances. From time to time, at the request of Parent and
without further consideration, each Stockholder shall take such further action
as may reasonably be necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.
     13. Non-Survival of Representations and Warranties. None of the
representations and warranties of the Stockholders contained herein shall
survive the Termination Date.
     14. Amendment and Modification. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing signed on behalf of each party and otherwise as
expressly set forth herein.
     15. Waiver. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.
     16. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (b) on the first (1st) Business Day following the date of dispatch if

6



--------------------------------------------------------------------------------



 



delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth (5th) Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
     (i) If to a Stockholder, to the address set forth opposite such
Stockholder’s name on Schedule A hereto.
     (ii) If to Parent:
CryoLife, Inc.
1655 Roberts Boulevard N.W.
Kennesaw, GA 30144
Attn: Chief Financial Officer
And
Attn: General Counsel
with a copy (which shall not constitute notice) to:
Arnall Golden Gregory LLP
171 17th Street NW, Suite 2100
Atlanta, GA 30363
Attention: B. Joseph Alley, Jr.
     17. Entire Agreement. This Agreement and the Merger Agreement constitute
the entire agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings between the parties
with respect to the subject matter hereof and thereof.
     18. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.
     19. Governing Law. This Agreement and all disputes or controversies arising
out of or relating to this Agreement or the transactions contemplated hereby
shall be governed by, and construed in accordance with, the internal laws of the
State of Florida, without regard to the laws of any other jurisdiction that
might be applied because of the conflicts of Laws principles of the State of
Florida .
     20. Submission to Jurisdiction. Each of the parties irrevocably agrees that
any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its Affiliates against any other party or its Affiliates
shall be brought and determined in the Federal or state courts with jurisdiction
over all or part of Leon County, Florida, provided that if jurisdiction is not
then available in such courts, then any such legal action or proceeding may be
brought in any federal court located in the State of Florida or any other
Florida state court. Each of the parties hereby irrevocably submits to the
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Florida,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Florida as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of

7



--------------------------------------------------------------------------------



 



motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Florida as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.
     21. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by either party without the
prior written consent of the other party, and any such assignment without such
prior written consent shall be null and void; provided, however, that Parent may
assign all or any of its rights and obligations hereunder to any direct or
indirect Subsidiary of Parent; provided further, that no assignment shall limit
the assignor’s obligations hereunder. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.
     22. Enforcement. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in the Federal or state courts with jurisdiction over all or part of Leon
County, Florida, provided that if jurisdiction is not then available in such
courts, then in any federal court located in the State of Florida or any other
Florida state court, this being in addition to any other remedy to which such
party is entitled at law or in equity. Each of the parties hereby further waives
(a) any defense in any action for specific performance that a remedy at law
would be adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.
     23. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
     24. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     25. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party; provided, however, that if any of
the Stockholders fail for any reason to execute this Agreement, then this
Agreement shall become effective as to the other Stockholders who execute this
Agreement.
     26. Confidentiality. Each Stockholder agrees, (i) except as required by Law
or legal process, (ii) as reasonably necessary or appropriate to defend,
maintain, initiate or respond to any Action (whether by a Governmental Entity or
other Person) or (iii) as to any communications among the

8



--------------------------------------------------------------------------------



 



Stockholders, the parties to the Merger Agreement or their respective
accountants, attorneys, investment bankers and agents (to the extent they are
providing services in connection with the Offer and the Merger) (a) to hold any
non-public information regarding this Agreement and the Merger in strict
confidence and (b) not to divulge any such non-public information to any third
Person.
     27. No Presumption Against Drafting Party. Each of the parties to this
Agreement acknowledges that it has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.
     28. Several Obligations of Stockholders. The covenants, agreements,
representations, warranties and obligations of the respective Stockholders
hereunder are their respective several (and not joint) covenants, agreements,
representations, warranties and obligations, and no Stockholder shall have any
responsibility or liability for any of the covenants, agreements,
representations, warranties and obligations of any other Stockholder.
[The remainder of this page is intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent and the Stockholders have caused to be executed
or executed this Agreement as of the date first written above.

            PARENT:

CRYOLIFE, INC.
      By:   /s/ D. Ashley Lee         Name:   D. Ashley Lee        Title:  
Exec. V.P., COO and CFO          STOCKHOLDERS:
      /s/ Paul McCormick       Paul McCormick            /s/ William Abbott    
  William Abbott            /s/ Richard Lanigan       Richard Lanigan           
/s/ Raymond Cohen       Raymond Cohen            /s/ Marvin Slepian       Marvin
Slepian            /s/ Gregory Waller       Gregory Waller            /s/ Ann
Sabahat       Ann Sabahat   

10



--------------------------------------------------------------------------------



 



List of Omitted Schedules
Schedule A — Schedule of Stockholders
Registrant agrees to furnish supplementally a copy of any omitted schedule to
the Commission upon request.

